COLEMAN, J.
— The defendant was prosecuted under section 1425 of the Code, for making default as a road hand. The section provides that the penalty be recovered before a justice of the peace, in the name of the county. There is-nothing in the record to show that the cause was heard or determined by a justice of the peace. So far as disclosed by the record, it was originally tried in the Circuit Court. To give the Circuit Court jurisdiction, it was necessary that the-trial be first had before a justice of the peace, and then, on appeal or certiorari, the cause could be heard in the Circuit Court.
The trial in the Circuit Court resulted in the defendant’s-acquittal. Appellant can not complain of this result, as the trial court had no jurisdiction of the case.
Affirmed.